DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/19/2021, with respect to the objection to the drawings have been fully considered and are persuasive. The drawings submitted 07/19/2021 label previously unlabeled elements that are claimed (sidewall of claim 7, ledge of claim 12), and these unlabeled elements were present in the originally filed drawings, and are not new matter. The drawing objection has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 07/19/2021, with respect to the 112b rejections of claims 1, 10, and 11 have been fully considered and are persuasive.  The 112b rejections of claims 1, 10, and 11 have been withdrawn. 
Applicant's arguments, see pages 8-10, filed 07/19/2021, with respect to the 102 rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that Figures 2 and 4 of Amasia show the asserted blood component chamber as being adjacent the outer periphery and not adjacent the center of rotation. Additionally, Applicant argues that the asserted separation chamber is substantially adjacent the center of rotation and not adjacent the outer periphery. These arguments are not persuasive. The term “adjacent” is, under its broadest reasonable interpretation, a broad term. It does not define a specific distance. Under the broadest reasonable interpretation of “adjacent”, Amasia does teach the claimed features. 
Applicant's arguments, see pages 10-11, filed 07/19/2021, with respect to the 103 rejection of claim 9 have been fully considered but they are not persuasive. Applicant argues that a person skilled in 

Specification
The amendment filed 07/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “against a flange 99 extending from the inner surface of the sidewall 95 of the receiving port 106” in paragraph [0055].
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document “Large-volume centrifugal microfluidic device for blood plasma separation”, hereinafter Amasia.
Regarding claim 1, Amasia teaches a biological fluid separation device (large-volume centrifugal blood–plasma separation device, page 1703, Figs. 1, 2, 4, and 5) engagable with a transfer device (Fig. 2, whole blood is inserted into the device through the sample inlet hole, thus it is engagable with a transfer device), comprising: a rotatable body (device is rotatable) comprising a center of rotation (Fig. 4, center of rotation is denoted by large grey circle from which distances are measured), an outer periphery (Fig. 1, device has an outer edge), and a body inlet (Fig. 2, sample inlet hole), the body inlet adapted to receive a multi-component blood sample (page 1704, sample inlet hole can receive whole blood); a separation chamber defined within the rotatable body (Fig. 2, sedimentation chamber) and in fluid communication with the body inlet (see Fig. 2), the separation chamber comprising a chamber outlet spaced apart from the body inlet (see Fig. 2, where sedimentation chamber connects to transfer siphon), and adapted to receive the multi-component blood sample (page 1704 “the 2.0 ml sample was input into the large sedimentation chamber); and a blood component chamber defined within the rotatable body and in fluid communication with the chamber outlet (Fig, 2, collection chamber), wherein when the separation chamber contains the multi-component blood sample and a rotational force is applied to the rotatable body (page 1704), plasma component of the multi- component blood sample passes from the separation chamber into the blood component chamber and a cellular component of the multi-component blood sample is retained within the separation chamber (Fig. 5 shows a plasma component passing into the blood component chamber and a cellular component being retained within the separation chamber, Fig. 5, page 1707, cell-free plasma transfers into the collection chamber and blood 
Regarding claim 4, Amasia teaches the biological fluid separation device of claim 1, wherein the rotatable body is disc shaped (Fig. 1).
Regarding claim 5, Amasia teaches the biological fluid separation device of claim 1, wherein the blood component chamber receives the plasma component of the multi-component blood sample upon the rotatable body being rotated by a processing instrument (pages 1704-5, Fig. 5).
Regarding claim 10, Amasia teaches the biological fluid separation device of claim 1, wherein the center of rotation is located within an area of the rotatable body defined by the outer periphery (Figs. 1 and 4, center of rotation is in the center of the CD disc).
Regarding claim 11, Amasia teaches the biological fluid separation device of claim 1, wherein the arrangement of the separation chamber and the blood component chamber with respect to the center of rotation of the biological fluid separation device and one another causes a rotational force at a first rotation rate applied to the rotatable body (Fig. 3, cell sedimentation at 4000 rpm) to separate the multi-component blood sample in the separation chamber into the plasma component and the cellular component (Fig. 3, cell sedimentation), and reduction of the rotational force from the first rotation rate to a second rotation rate (Fig. 3, reduction of rpm to plasma transfer speed), which is less than the first rotation rate (Fig. 3, rpm decreased), to drive the plasma component of the multi-component blood sample towards the center of the rotatable body through a flow channel and into the blood component chamber (plasma transfer into the collection chamber through the transfer siphon) while the cellular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amasia in view of NPL document “A fully automated immunoassay from whole blood on a disc”, hereinafter Lee.
Regarding claim 3, Amasia does not teach the biological fluid separation device of claim 1, further comprising a diagnostic chamber in fluid communication with the blood component chamber.
However, Lee teaches a biological fluid separation device (abstract, Fig. 1A) comprising a diagnostic chamber in fluid communication with a blood component chamber (Fig. 1A, mixing chamber and detection chamber, in fluid communication with plasma separation section).
st column 2nd paragraph).
	Regarding claim 6, Amasia does not teach the biological fluid separation device of claim 1, further comprising a diagnostic chamber in fluid communication with the blood component chamber and including a detection zone readable by a processing instrument.
However, Lee teaches a biological fluid separation device (abstract, Fig. 1A), comprising a diagnostic chamber in fluid communication with the blood component chamber (Fig. 1A, mixing chamber and detection chamber, in fluid communication with plasma separation section) and including a detection zone readable by a processing instrument (Fig. 1A, detection chamber, page 1550 first column 3rd paragraph, optical transmittance measured at detection chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Amasia to further comprise a diagnostic chamber in fluid communication with the blood component chamber and including a detection zone readable by a processing instrument, as taught by Lee, in order to have a diagnostics device that uses a smaller volume of reagents, enhanced reaction efficiency, shorter reaction time, simple to operate, less hazardous to use, and a cheaper and portable analytical system (Lee, page 1548, 1st column 2nd paragraph).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amasia in view of US 2009/0286309, hereinafter Roderfeld.

However, Roderfeld teaches a biological fluid separation device (device 10, Fig. 1) wherein a receiving port (connection unit 26) comprises a sidewall (wall 122) extending from an outer surface of a rotatable body (wall 122 extends from at end 52 of cylinder jacket 46) and defining a recess (Fig. 1, space between wall 122 and luer cone 120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Amasia such that the receiving port comprises a sidewall extending from an outer surface of the rotatable body and defining a recess, as taught by Roderfeld, as a simple substitution of one fluid inlet (luer lock 118 of Roderfeld) for another (sample inlet hole of Amasia) for the predictable result of a secure fluid inlet.
Regarding claim 12, Amasia as modified by Roderfeld teaches the biological fluid separation device of claim 7, wherein the receiving port further comprises a ledge extending from an interior of the sidewall (para [0045], luer lock 118 comprises threads).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amasia in view of US 4146172, hereinafter Cullis. 
Regarding claim 9, Amasia does not teach the biological fluid separation device of claim 1, wherein all portions of the blood component chamber are radially closer to the center of rotation than any portion of the separation chamber.
However, Cullis teaches a biological fluid separation device (abstract) wherein all portions of a blood component chamber are radially closer to the center of rotation than any portion of a separation chamber (Col. 10, lines 14-25, collection chamber 31 and separation chamber 40).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10136849 in view of Amasia, Lee, Roderfeld, and Cullis as applied above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791